REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.  	Claims 1-2, 4-6, 8-12 and 15-22 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: 
 	Prior art of Lashina (US 2008/0278450 A1) in the Abstract discloses a method and apparatus for preventing staining of a display screen by a user's fingers, by encouraging a user not to touch the surface of a display screen while using a graphic user interface associated with the display screen includes determining a first threshold distance from the display screen within which a user's finger may be detected, determining a second threshold distance from the display screen within which a user's fingers may be detected, the second threshold distance being shorter than the first threshold distance. Figs. 1A, 1B and ¶0016-¶0017 discloses A voltage source 16 connected to the connection blocks 18.1 and 18.2 applies a voltage differential across the horizontal and vertical conductors 12 and 14. This arrangement develops a detection field 20 extending away from the surface of the display 10 as shown in FIG. 1B, with the horizontal and vertical conductors 12 and 14 acting as plates of a capacitor. When, for example, a user's finger enters the detection field 20, the capacitance is affected and is detected by X-axis detector 22, connected to the vertical conductors 14 and the Y-axis detector 24, connected to the horizontal conductors 12. A sensor controller 26 receives the output signals from the X and Y detectors 22 and 24 and generates X, Y coordinate signals and a Z distance signal.
 6, 8-12 and 15-20 are allowable because prior art fails to teach or suggest, either alone or in combination, in independent claim(s) 1:  
 	“wherein the first floating touch electrode and the second floating touch electrode comprised in a same first touch electrode group are electrically connected with different ones of the signal lines, and the third floating touch electrode and the fourth floating touch electrode comprised in a same second touch electrode group are electrically connected with different ones of the signal lines, a driving signal to the first floating electrode and the second floating touch electrode comprised in the same first touch electrode group to generate a non-zero voltage difference between the first floating touch electrode and the second floating touch electrode, and in a process of applying the driving signal, electrode groups, and detect an output signal of the fourth floating touch electrodes.” See Figs. 1A-2, ¶0024, ¶0042 of the specification as filed. 
 	Claim 21 is allowable because prior art fails to teach or suggest, either alone or in combination:
 	“a plurality of signal lines on the base substrate, wherein the first floating touch electrode and the second floating touch electrode comprised in a same first touch electrode group are electrically connected with different ones of the signal lines, and the third floating touch electrode and the fourth floating touch electrode comprised in a same second touch electrode group are electrically connected with different ones of the signal lines, in an N-th first touch electrode group, in the second direction, the first floating touch electrode is located between two ends of the second floating touch electrode; and in an (N+1)-th first touch electrode group adjacent to the N-th first touch See Figs. 1B, 1C, ¶0042 and ¶0047 of the specification as filed. 
 	Claim 22 is allowable because prior art fails to teach or suggest, either alone or in combination:
 	“wherein the first floating touch electrode and the second floating touch electrode comprised in a same first touch electrode group are electrically connected with different ones of the signal lines, and the third floating touch electrode and the fourth floating touch electrode comprised in a same second touch electrode group are electrically connected with different ones of the signal lines, in the first direction, a ratio of a distance between the first floating touch electrode and the second floating touch electrode comprised in the same first touch electrode group to a size of each of the first floating touch electrode and the second floating touch electrode is greater than or equal to 100.” See Figs. 1A-2, ¶0042 and ¶0066 of the specification as filed.
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PRIYANK J SHAH/Primary Examiner, Art Unit 2692